[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 05-16524                ELEVENTH CIRCUIT
                         Non-Argument Calendar           SEPTEMBER 25, 2006
                       ________________________           THOMAS K. KAHN
                                                               CLERK
                 D. C. Docket No. 05-00227-CR-RBP-JEO

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                  versus

DOUGLAS LUVELL DOSS,
a.k.a. Douglass Doss,

                                                     Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                          (September 25, 2006)

Before EDMONDSON, Chief Judge, DUBINA and HULL, Circuit Judges.

BY THE COURT:
      Glennon F. Threatt, appointed counsel for Douglas Luvell Doss in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Doss’s conviction and sentence

are AFFIRMED.




                                          2